PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,040,483
Issue Date: June 22, 2021
Application No. 16/576,844
Filed: September 20, 2019
Attorney Docket No. 1151.50CT
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund received May 11, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that an “[e]Petition . . . filed May 10, 2021, under the QPIDS program, did not transmit and are being resubmitted today, May 11, 2021, per the guidance of the Electronic Business Center”. 

A review of the Office records for the above-identified application indicates that an e-petition to Withdraw the Application from Issue under 37 CFR 1.313(c) was filed electronically and auto-granted on May 11, 2021.  Applicant attempted to file a Petition to Withdraw the Application from Issue on May 10, 2021, however the papers were not uploaded into IFW.  A petition fee of $140 was received.  The petition fee was paid twice.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card account on August 3, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions